Citation Nr: 0300270	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  96-41 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to August 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating determination 
of the San Juan Department of Veterans Affairs (VA) 
Regional Office (RO).   


FINDINGS OF FACT

1.  Bipolar disorder is unrelated to service.

2.  Bipolar disorder was not manifest during service or 
within 1 year of separation.

3.  A relationship between the veteran's service-connected 
lumbosacral strain and any current bipolar disorder does 
not exist.


CONCLUSIONS OF LAW

1.  Bipolar disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).

2.  Bipolar disorder is not proximately due to or the 
result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate 
the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not 
well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the August 1996 rating 
determination, the October 1996 SOC, and the September 
2002 SSOC informed the appellant of the information and 
evidence needed to substantiate this claim.  Moreover, the 
September 2002 SSOC informed the veteran of all the laws 
and regulations of the VCAA.  Furthermore, in a September 
2002 letter, the RO informed the veteran of what the 
evidence had to show to establish entitlement for the 
benefit he wanted, what information or evidence was still 
needed from the veteran, and where to call if he needed 
any assistance.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the 
appellant, and the appellant was informed in various 
letters what records the RO was requesting and he was 
asked to assist in obtaining the evidence.  This matter 
was also remanded by the Board in September 1998 for 
further development.  The veteran has also been afforded 
several VA examinations with regard to his claim.  VA has 
met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant 
in this case.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in 
active military service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2001).

In addition to the above, the pertinent laws and 
regulations provide that psychoses will be presumed to 
have been incurred in service if it had become manifest to 
a degree of ten percent or more within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection is also warranted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2001).  The Court 
has also held that service connection can be granted for 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Service connection is currently in effect for lumbosacral 
strain, which has been assigned a 20 percent disability 
evaluation.  

In January 1985, the veteran was hospitalized for 
complaint of his back and enuresis.  The veteran underwent 
psychiatric and psychological testing while hospitalized.  
In a January 18, 1985 report, it was indicated that 
testing results suggested a highly neurotic individual who 
was extremely defensive and rigid, showed a generalized 
lack of flexibility, and had a poor tolerance for stress 
and pressure.  Pronounced use of repression and denial was 
also indicated with poor insight and over evaluation of 
moral worth.  The examiner noted that such individuals 
were generally immature, egocentric, suggestible, and 
demanding.  He further indicated that they showed 
hysteriod characteristics and were uncomfortable with 
feelings of anger or hostility.  He also observed that 
physical symptoms were frequent and tended to have obvious 
functional components including secondary gain.  A 
diagnosis of R/O histronic personality disorder was 
rendered.  

In a January 24, 1985, psychiatric report, the examiner 
noted that he had previously seen the veteran on January 
8, 1985, at which time there was no overt evidence of 
psychiatric illness.  The examiner indicated that he had 
been asked to reconsider the possibility of atypical 
somatoform disorder or an adjustment disorder.  He noted 
that testing had revealed no organic basis for his lumbar 
problems.  Following examination, provisional impressions 
of psychogenic pain disorder, and adjustment disorder with 
depressed mood, were rendered.  

In the summary discharge report for the veteran's 
hospitalization, a diagnosis of hysterical personality 
with stress related somatization manifested by low back 
pain and enuresis was rendered.  

In a June 1985 Physical Evaluation Board Proceedings 
Report, the veteran was found to have low back pain 
without evidence of radiculopathy as a result of a 
hysterical personality with stress related somatization 
rated as lumbosacral strain with characteristic pain on 
motion.  

In March 1993, the veteran was hospitalized with 
complaints of self harm.  A diagnosis of mixed bipolar 
disorder was rendered at that time.  At the time, the 
veteran reported that he had been able to talk to the dead 
since 1985.

In April 1993, the veteran underwent an extensive social 
work evaluation.  The social worker indicated that the 
veteran's history complied with his actual diagnosis of 
bipolar disorder.  In February 1994, the veteran was again 
hospitalized with a diagnosis of mixed bipolar disorder 
being rendered at that time.  

In June 1995, the veteran requested service connection for 
bipolar disorder as secondary to his service-connected 
back disorder and depression inservice.  

In January 1996, the veteran underwent a VA psychiatric 
examination by a board of two psychiatrists.  The 
examiners noted that the history of psychiatric problems 
showed hospitalization at VA facilities in 1993 and 1994,  
The examiners indicated that the veteran was receiving 
treatment at the Mental Hygiene Clinic and that he was 
taking Lithium Carbonate and Thorazine.  They further 
observed that the veteran had been diagnosed with bipolar 
disorder at the time of his VA hospitalizations.  

The veteran indicated that he started having problems 
shortly after getting out of the service.  He noted that 
he would easily become mad and stated that everything 
would bother and irritate him.  The veteran stated that he 
was quite depressed.  The examiners reported a history of 
suicidal preoccupation and suicidal obsessive 
manifestations in the form of playing Russian roulette.  
The veteran complained of hearing voices.  He noted that 
he locked himself up when he heard voices.  

Mental status examination revealed that the veteran was 
depressed underneath and seemed to tolerate little.  There 
was a lot of referential ideation with mystic and 
persecutory delusions.  Suicidal preoccupation was noted 
but was not a risk at the time of the examination.  
Thinking at times suggested flight of ideas but the 
veteran did not have any at the time of examination.  The 
veteran was noted to be chronically depressed most of the 
time.  He tolerated little and seemed explosive.  He was 
oriented and his memory was grossly well preserved.  
Judgment was poor but the veteran could differentiate 
between right and wrong.  An Axis I diagnosis of mixed 
bipolar disorder was rendered.  

The examiners indicated that it was their unanimous 
impression that the veteran's condition of bipolar 
disorder had no relation with his service-connected 
condition and that the etiology was posterior to his 
service.  

In his September 1996 notice of disagreement, the veteran 
indicated that the diagnosis of hysterical personality 
disorder inservice should have been diagnosed as a manic 
depressive disorder.  

Outpatient treatment records obtained in conjunction with 
the veteran's claim demonstrate that at the time of a 
February 1994 examination, an Axis I diagnosis of mixed 
bipolar disorder was rendered.  

In December 1996, the veteran forwarded a report from his 
private physician, J. J., M.D.  In his report, Dr. J. 
indicated that the veteran served in the Army from June 
1983 to May 1985, when he was discharged due to physical 
disability without completing his total service in the 
Army.  

Dr. J. noted that according to the veteran, he started to 
suffer from episodes which would last for several days 
where he was very active and worked continuously following 
basic training.  The veteran reported that he was called 
super trooper by other soldiers.  He noted that he would 
be full of energy and not need sleep.  The veteran 
reported that these episodes were followed by periods of 
depression where he remained secluded in his barracks, 
became isolated, and did not leave the base when on pass.  

The veteran indicated that while on active duty he 
suffered back trauma and started hearing voices after 
this, which he thought were spirituals with psychic 
powers.  He noted that he was seen by a psychiatrist who 
recommend psychiatric treatment, but this was not 
performed.  

The veteran reported that following service, he continued 
to suffered from episodes of hyperactivity alternating 
with depression.  Dr. J. observed that the veteran was 
diagnosed as suffering from bipolar disorder.  He stated 
that it was his opinion that service connection was 
warranted for bipolar disorder as he had no doubt that it 
started while the veteran was on active service.  

In September 1998, the Board remanded this matter for 
further development to include a VA psychiatric 
examination.  

In July 1999, the veteran was afforded a VA psychiatric 
examination by a board of two VA psychiatrists.  The 
examiners noted that the veteran's file was available for 
review.  They indicated that they thoroughly reviewed the 
claims folder, including the service medical records, the 
subsequent treatment records, and the report of Dr. J.  
The examiners noted that the veteran had been hospitalized 
on two separate occasions and had also been in the day 
Hospital this past year.  The examiners noted that the 
veteran acknowledged that the things he had stated to Dr. 
J. were never reported to anyone who examined him while he 
was in the service.  The veteran stated that he did not 
tell anyone about this because he thought he had developed 
the hysteria as a result of the back pain.  The veteran 
further indicated that he did not seek psychiatric 
treatment after service because he thought he was well and 
"not crazy".  

Mental status examination revealed that the veteran was 
very well aware of the interview situation and in full 
contact with reality.  He was able to respond to questions 
relevantly and coherently.  He showed no overt delusions 
or hallucinations.  He described poor frustration 
tolerance, a tendency at times to become rather 
hyperactive, restlessness, and becoming angry very easily.  
On other occasions, the veteran felt very low and 
depressed and entertained suicidal ruminations.  The 
affect that the veteran displayed was adequate and his 
mood was depressed.  

The examiners indicated that before they rendered a final 
diagnosis they wanted to report that the interview with 
the veteran was very prolonged.  The veteran was 
extensively questioned in relation to all the incidents 
that occurred during his tour of military service because 
he argued that the recommendations made by the 
psychiatrist who first saw him when he was admitted for 
the first time, to consider or to evaluate the complaints 
that he had in relation to low back pain, were not 
followed.   The examiners noted that the veteran was seen 
in the Pain Management Clinic and that the report was in 
the service medical records.  

The examiners further indicated that in the VA 
examinations and hospitalization reports following 
service, there was no mentioning of the behavior described 
by the veteran to Dr. J. in his December 1996 report, 
which was prepared many years after service.  

The veteran indicated that he played Russian roulette 
prior to marrying his wife.  He reported that he had moved 
many times because he would become bored with one place.  

The examiners indicated that taking into consideration the 
veteran's history, they did not find that the veteran's 
neuropsychiatric disorder was related to his service-
connected physical problem.  

The examiners further indicated that based upon the 
evidence, specifically the fact that the veteran never 
made mention of any abnormal behavior described by Dr. J., 
and the absence of recording of now mentioned symptoms in 
psychiatric or psychological examinations, the inservice 
diagnosis was correct.  The examiners noted that the 
diagnosis of bipolar disorder was established many years 
after and could not be traced back to the veteran's 
military service because there was no evidence that the 
veteran reported or showed any behavior suggestive of 
symptomatology for such a condition during active duty.  
They indicated that Dr. J. based his conclusions on 
information verbally given to him by the veteran and not 
on the actual evidence in the veteran's records.  

In August 1999, a social and industrial survey was 
performed.  At the time of the survey, the veteran was 
noted to have an associate's degree in dental technology.  
He indicated that he had obtained an associate's degree in 
dental technology after his discharge from service.  He 
stated that he worked in a laboratory at the Department of 
Defense while studying for his degree and had behavioral 
problems at that time.  He felt that people were talking 
about him and he brought a firearm to the work site to 
protect himself.  The veteran stated that he returned to 
Puerto Rico in 1992 and had worked in a dental lab in his 
house since that time.  He indicated that he mostly stayed 
at home and that he brought his daughter to school 
everyday.  He reported having good relationships with his 
wife and neighbors.  

In July 2002, treatment records were obtained from the 
Social Security Administration.  Treatment records 
included an April 1999 psychiatric report for SSA 
determination purposes, wherein the veteran noted having 
episodes of depression, euphoria, and unstable mood swings 
which had caused impairment in social, mental, and 
occupational functioning.  The veteran reported having 
difficulty sleeping and poor impulse control.  He also 
reported auditory hallucinations.  He further noted 
marital discord for which they were seeking therapy.  
Following examination, a diagnosis of mixed bipolar 
disorder was rendered.  VA treatment records continued to 
diagnose the veteran as having bipolar disorder.

In a June 1993 psychiatric report prepared for SSA 
disability purposes, the veteran reported having some 
affective changes inservice which became more intense 
after several years.  Following examination, a diagnosis 
of bipolar disorder was rendered.  

Service connection for bipolar disorder is not warranted 
on either a direct or secondary basis.  

As to the veteran's belief that his current bipolar 
disorder began inservice or is related to his service-
connected lumbar strain, the Board notes that he is 
competent to report symptoms he experienced; however, he 
is not qualified to render an opinion as to etiology of 
this disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

As to service connection for bipolar disorder on a direct 
basis, the Board notes that the veteran was diagnosed as 
having a hysterical personality with stress related 
somatization while inservice.  Personality disorders are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c); 4.9.

The Board does note the December 1996 report from Dr. J. 
indicating that he had no doubt that the veteran's bipolar 
disorder started while inservice.  Dr. J's opinion was 
based upon a history provided by the veteran as well as a 
physical examination.  However, the Board finds the July 
1999 VA examiners opinions that the veteran's currently 
diagnosed bipolar disorder is not related to service are 
more probative.  The examiners indicated that the 
currently diagnosed bipolar disorder could not be traced 
back to his military service because there was no evidence 
that the veteran reported or showed any behavior 
suggestive of the symptomatology for such a condition 
during active duty.  The VA examiners' opinions were 
arrived at following a thorough review of the veteran's 
claims folder, which included Dr. J's report, and an 
extensive psychiatric examination.  Moreover, the 
examiners cited specific examples in the veteran's service 
medical records and subsequent treatment records as the 
basis for their opinions as opposed to relying upon a 
history solely provided by the veteran.  In addition, the 
VA examiners also noted that Dr. J. had based his 
conclusions on information given to him verbally by the 
veteran and not on the actual evidence in the veteran's 
service records.  Therefore, the opinion of Dr. J. can be 
no better than the information provided by the appellant.  
The Board finds that the appellant is an unreliable 
historian.  During service, the veteran voiced psychiatric 
complaints and was fully evaluated.  His assertion that he 
voiced some complaints and not others is not credible.  
The Board finds that the contemporaneous inservice record 
is more probative and the opinion of Dr. J., based on an 
unreliable history is equally unreliable.  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).

As to the issue of whether service connection is warranted 
for bipolar disorder on a secondary basis, the Board notes 
that at the time of the veteran's January 1996 VA 
examination, conducted by a board of two psychiatrists, 
the examiners found that the veteran's condition of 
bipolar disorder had no relation with his service-
connected lumbar strain and that the etiology was 
posterior to his service time.  Their opinions were based 
upon a complete review of the veteran's claims file and a 
thorough examination.  Moreover, the July 1999 VA 
examiners, following a comprehensive review of the claims 
folder and a thorough VA examination also came to the 
conclusion that the veteran's neuropsychiatric disorder 
was not related to any service-connected physical problem.  
These medical opinions are more probative than the 
veteran's beliefs.  The preponderance of the evidence 
shows that the veteran's current bipolar disorder is not 
related to his period of service or his service-connected 
lumbar strain and there is no doubt to be resolved.  
Therefore, service connection is not warranted.


ORDER

Service connection for bipolar disorder is denied.  

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

